Citation Nr: 1647320	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right knee disability prior to February 20, 2014.

2.  Entitlement to a compensable rating for a left knee disability.

3.  Entitlement to a compensable rating for a left shoulder disability.

4.  Entitlement to a compensable rating for a left ankle disability.

5.  Entitlement to a compensable rating for a right ankle disability.

6.  Entitlement to a compensable rating for a right elbow disability.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

9.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine with radiculopathy into the pelvic girdle.

10.  Entitlement to a rating in excess of 10 percent for a migraine headache disability.

11.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

12.  Entitlement to an extended period of a temporary total rating for convalescence status-post total right knee replacement. 


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1983 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction resides with the RO in St. Petersburg, Florida. 

In his January 2013 substantive appeal regarding all of the above issues except entitlement to an extension of convalescence, the Veteran requested a Board hearing.  The hearing was scheduled for March 30, 2016; however, his attorney requested that the hearing be cancelled and not rescheduled in correspondence received in March 2016.  As such, the hearing request regarding all of the matters except entitlement to an extension of convalescence is deemed withdrawn.

In regard to the Veteran's claim for an extension of convalescence following a total right knee replacement, he requested a Board hearing in his June 2016 substantive appeal.  To date, the Veteran has not withdrawn this hearing request.  As such, this issue must be remanded so the Veteran may be afforded a Board hearing. 

The issues of entitlement to a rating in excess of 10 percent for a right knee disability prior to February 20, 2014, a left knee disability, a left shoulder disability, a left ankle disability, a right ankle disability, a right elbow disability, a left foot disability, and a lumbar spine disability; entitlement to a rating in excess of 30 percent for PTSD, and entitlement to an extension of convalescence following a total right knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by degenerative changes and pain during the entire appeal period. 

2.  The Veteran's left knee disability is manifested by functional impairment due to pain during the entire appeal period. 

3.  The Veteran's left shoulder disability is manifested by functional impairment due to pain during the entire appeal period. 

4.  The Veteran's left ankle disability is manifested by functional impairment due to pain during the entire appeal period. 

5.  The Veteran's right ankle disability is manifested by functional impairment due to pain during the entire appeal period. 

6.  The Veteran's right elbow disability is manifested by functional impairment due to pain during the entire appeal period. 

7.  Prior to January 1, 2015, the Veteran's headache disability was manifested by characteristic prostrating attacks occurring on average once a month over the previous several months. 

8.  Affording the Veteran any benefit of the doubt, the Veteran's headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since January 1, 2015. 

9.  The Veteran's GERD has been manifested by recurrent persistent epigastric distress, dysphagia, and regurgitation with occasional substernal pain during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the right knee are met for the period prior to February 20, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

2.  The criteria for a 10 percent rating for the left knee are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

3.  The criteria for a 10 percent rating for the left shoulder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

4.  The criteria for a 10 percent rating for the left ankle are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

5.  The criteria for a 10 percent rating for the right ankle are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

6.  The criteria for a 10 percent rating for the right elbow are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2015).  

7.  During the period prior to January 1, 2015, the criteria for a 30 percent rating for a headache disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2015).

8.  Since January 1, 2015, the criteria for a 50 percent rating for a headache disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2015).

9.  The criteria for a 30 percent rating, but no higher, for GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Noncompensable Rated Orthopedic Disabilities

The Veteran has numerous service connected orthopedic disabilities which have been rated as noncompensable, including: a right knee disability prior to February 20, 2014; a left knee disability; a left shoulder disability; a left ankle disability; a right ankle disability; and a right elbow disability.  

The Veteran has reported pain in each of these joints, on either a consistent or intermittent basis.  He also experiences flare-ups in nearly all of these joints.  See, e.g., VA examination reports dated August 2010.  

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board observes that the Veteran is competent to report pain in these joints, as this is subject to lay observation and experience.  The Board has no reason to doubt the Veteran's credibility.  Moreover, there are numerous treatment notes reflecting the Veteran sought treatment on many occasions for left and right knee pain, left shoulder pain, and right elbow pain.  Although there is not significant contemporaneous medical evidence suggesting bilateral ankle complaints, the Veteran's lay statements are sufficient.  There are also lay statements from the Veteran's spouse and others noting personal observation of the Veteran's painful joints.  As such, under Burton, the Veteran is entitled to at least the minimum compensable rating for each of these joints.  

Entitlement to a higher rating for each of these joints is discussed in the REMAND below, as the last VA examination occurred in 2010 and there are limited medical records on file after 2012.  Moreover, the Veteran's attorney has suggested that these conditions have worsened since the prior examination.  See July 2016 argument and evidence. 

Headache Disability

The Veteran's migraine headaches are currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100. 

Diagnostic Code 8100 provides that migraines with characteristic prostrating attacks occurring on average one every two months over the last several months are rated a 10 percent disability.  Migraine headaches that occur on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at a maximum 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

An April 2010 STR reflects that the Veteran reported intermittent headaches since December 2009.  He reported approximately one or two headaches each week with the majority presentation to the right parietal skull and occasionally in the frontal area.  The Veteran noted photophobia with mild nausea, no phonophobia, no vision changes, no facial/extremity weakness, and no lightheadedness.  Tylenol was of little benefit.  The symptoms lasted from hours to days and presented suddenly without gradual buildup of intensity.  Symptoms improved with just lying down and going to sleep.  The provisional diagnosis was migraine headaches and a CT scan was recommended. 

A May 2010 STR reflects the Veteran sought follow-up treatment after a recent head CT scan.  The noted reflects that the CT scan, conducted in April 2010, was unremarkable with the exception of minimal mucosal disease in the right maxillary sinus inferiorly.

The Veteran received a VA headaches examination in August 2010, near his military retirement date.  He reported onset of headaches in November 2009; he denied a history of injury or trauma to the brain.  The course since onset was described as intermittent with remissions and response to medication was good.  He noted side effects from medications; however, a specific discussion of side effects was not included.   He stated that he had migraines approximately two to three times per month for the previous 12 months and less than half the attacks were prostrating.  The Veteran reported that the duration of the headaches was hours.

In his March 2011 Notice of Disagreement, the Veteran reported that his headaches were occurring more frequently than prior to his military retirement.  He reported that he sometimes had to lay down in order for the pain to subside and that they had occurred at work on two occasions.  On one of those occasions, he went home sick.  

In a February 2016 statement, the Veteran noted that he had been keeping a chart on the severity of his headaches since January 2015.  He reported that he experienced incapacitating episodes at least three times a month on a continual basis; he reported that the episodes often disturbed whatever activity he might be engaged in and he had to excuse himself and retreat to a quiet and dark place. 

In a March 2016 statement, the Veteran reported that the onset of headaches was approximately 2007 and they had become more frequent and more severe over time.  He reported that he experienced around 15 migraines each month, of which six or seven caused him to withdrawal from activity and go to a quiet and dark place.  He stated reported that these migraines impacted his quality of life and that prescribed medications did not seem to alleviate the headaches, either in frequency or severity. 

In March 2016, the RO received correspondence prepared by the Veteran's work colleague B.C.  B.C. reported that he had personally observed that the Veteran's headaches impact on his ability to complete thoughts and communicate effectively verbally.  For instance, B.C. reported that the headaches caused the Veteran to lose his train of thought when engaging in conversations.   B.C. also reported that he had personally observed the Veteran during numerous episodes and the Veteran would often remove his glasses and massage his temples.  The episodes typically lasted four or more hours.  

Of record is a March 2016 disability benefits questionnaire (DBQ) filled out by a VAMC provider, A.C.G.  It reflects a diagnosis of migraines.  Symptoms noted include sensitivity to light with no nausea, no vomiting, no sensitivity to sound, no changes in vision, and no sensory changes.  The duration of pain was noted as less than one day and location of pain was left side of head.  The provider indicated that the Veteran did have very frequent prostrating and prolonged attacks of migraine headache pain and did not have such attacks due to non-migraine headache pain.

In March 2016, the RO received lay statements from the Veteran's spouse, C.G.  She reported that the Veteran's headaches began sometime after his third combat deployment (spring 2007) and had since increased in severity and frequency.  She reported that he had around 15 migraines each month, of which about half were incapacitating.  She reported that the incapacitating migraines impacted his daily functions and his ability to have a normal and happy life.  C.G. reported that the migraines lasted four or more hours and that the Veteran would need to stop what he was doing to go to a dark room to get away from loud noises, lights, and people.  

The Veteran's attorney sent in evidence and argument in support of his claims in July 2016.  He argued that the Veteran should be assigned a rating of no less than 30 percent for his headache condition.  The attorney cited an August 2010 VA examination report which reflects the Veteran experienced two to three migraine headaches a month over the previous 12 month period, less than half of which were prostrating.   Accompanying these statements were headache charts prepared by the Veteran beginning in January 2015.  The charts reflect that the Veteran documented at least one incapacitating headache each month, and often more than one. 

Affording the Veteran the most favorable interpretation of the evidence, the Board finds that the Veteran's initial 10 percent rating for headaches was not sufficient to compensate him for his headache disability.  The August 2010 VA examination report reflects that he was experiencing two to three headaches each month and less than half were prostrating.  The most favorable interpretation of this evidence suggests that he had characteristic prostrating attacks occurring on average one and a half times a month over the previous months.  This corresponds with a 30 percent rating for headaches, no greater.

The evidence reflects that the Veteran's headache disability became worse, with more severe headaches occurring more frequently.  Beginning in January 2015, the evidence shows the Veteran experienced incapacitating headaches at least once a month, but often more frequently.  For instance, his March 2015 headache chart reflects that he experienced incapacitating headaches on seven days of the month.  Many months he had some form of headache for at least a third of the month.  Affording the Veteran a liberal view of the evidence, he met the criteria for a 50 percent evaluation for migraine headaches as of January 2015.  The Board observes that there is little evidence regarding the severity of the Veteran's headaches between late 2010 and January 2015.  As such, the Board finds that a 50 percent evaluation prior to January 2015 is not warranted based on the evidence of record. 

GERD

The Board notes that, as there is no specific diagnostic code for GERD in the VA regulatory framework, the Veteran's GERD has been rated by analogy under DC 7346, hiatal hernia.  The symptoms listed under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

Under DC 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity. 

The Veteran's GERD is currently rated as noncompensable under DC 7346.  The appeal period begins in August 2010 when the Veteran separated from the military. 
In May 2009, the Veteran saw a private provider for evaluation of his globus and reflux.  He had received a swallow study and a speech pathology evaluation.  He reported feeling as though he had a lump in his through with frequent throat clearing and cough.  The swallow study was normal; however the speech pathology consultation revealed laryngeal anatomy with mild erythema and edema, arytenoid pachyderma, and moderately erythematous vocal cords.  The diagnostic impression was globus, and GERD. 

An STR from April 2010 reflects the Veteran sought treatment for symptoms of acid reflux; he was not taking any medications.  He reported that he had been seen by ENT and had a swallow study in May 2009; the study was within normal limits.  He had tried a short trial of Prilosec without improvement.  The Veteran's primary concern was a feeling of something in in his through; he denied shortness of breath, dyspnea, wheezing, productive cough, constipation, nausea, vomiting, and diarrhea.  The symptoms were not aggravated by exercise.  The assessment was globus hystericus and the provider prescribed Nexium. 

In August 2010, the Veteran received a VA examination for his GERD.  He reported symptoms exacerbated by spicy foods and citrus juices.  He was taking Nexium 20mg daily and stated that his symptoms had improved since onset.  The Veteran denied a history of hospitalization, history of surgery, history of trauma, history of esophageal neoplasm, nausea, vomiting, dysphagia, esophageal distress, regurgitation, hematemesis, melena, and esophageal dilation.  He did report daily heartburn or pyrosis.  The examiner indicated there was no sign of significant weight loss or malnutrition.  Overall general health was observed as good. 

In February 2011, the Veteran sought general medical treatment for GERD symptoms.  He reported occasional dysphagia approximately once a week and was referred for a gastroenterology consult. 

A March 2011 VA gastroenterology note reflects the Veteran was complaining of abdominal pain in the epigastric region without radiation that started years prior.  He reported symptoms of GERD, including regurgitation, dysphagia, and bloating.  He also endorsed chronic cough and acid indigestion.  He denied hematemesis and hemoptysis.  The Veteran denied weight loss, appetite changes and melena.  An endoscopy was planned. 

In April 2011, the Veteran had an endoscopy at the VA to evaluate his esophagus, stomach and the first part of the small bowel, with biopsies, esophageal dilation with the maximum dilator.  The biopsy revealed no cancer but did show inflammatory process to include minimal inflammation of the esophagus.  

A VA primary care note from December 2012 reflects that the Veteran sought treatment for dysphagia and GERD.  He reported a recent episode of shortness of breath and chest pain that radiated to the left arm.  The pain was at a nine out of ten and it lasted about 30 minutes.  He had previously been treated with an endoscopy with dilation due to esophageal inflammation.  The Veteran was reporting a feeling of solid foods getting stuck and a sensation of chest discomfort.  He was taking omeprazole and ranitidine for GERD symptoms. 

A January 2013 VA gastroenterology treatment note reflects that the Veteran sought to be evaluated for dysphagia and trouble swallowing food and liquids.  He denied early satiety and weight loss.  He reported feeling bloated at times.  The assessment was chronic dysphagia, history of reflux esophagitis, and history of non-obstructing Schatzki ring.  He was taking Omeprazole 20 mg twice per day as well as ranitidine HCL 150 mg twice a day for GERD symptoms. 

Prior to and during the appeal period, the Veteran's GERD has been manifested by recurrent persistent epigastric distress, dysphagia, and regurgitation with occasional substernal pain.  It is not clear, given the evidence, if the Veteran's GERD symptoms were productive of considerable impairment of health; however, affording the Veteran any benefit of the doubt, the Board finds that a 30 percent rating, and no more, under 38 C.F.R. § 4.114, DC 7346 is appropriate as the preponderance of the evidence shows that the disability is not productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health..  


ORDER

A 10 percent rating is granted for the right knee disability during the period prior to February 20, 2014.

A 10 percent rating is granted for a left knee disability for the entire appeal period. 

A 10 percent rating is granted for a left shoulder disability for the entire appeal period. 

A 10 percent rating is granted for a right ankle disability for the entire appeal period. 

A 10 percent rating is granted for a left ankle disability for the entire appeal period. 

A 10 percent rating is granted for a right elbow disability for the entire appeal period. 

A 30 percent rating is granted for a headache disability prior to January 1, 2015.

A 50 percent rating is granted for a headache disability since January 1, 2015.

A 30 percent rating is granted for GERD for the entire appeal period. 

REMAND

"Noncompensable" Rated Orthopedic Disabilities

Prior to the decision herein, the Veteran had numerous noncompensable rated orthopedic disabilities, including: a right knee disability; a left knee disability; a left shoulder disability; a left ankle disability; a right ankle disability; and a right elbow disability.  These disabilities have not been evaluated since 2010 and there is limited medical evidence concerning these conditions on file after 2012.  As such, these issues must be remanded so that the current nature and severity of these conditions may be ascertained.  When examining the Veteran the VA examiner(s) should be mindful of the fact that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claims, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Foot Disability

The Veteran's left foot plantar fasciitis has been rated as 10 percent disabling for the entire appeal period.  In a March 2016 statement, the Veteran reported that his left foot condition limited the amount of time he could stand and walk.  The Veteran's attorney, in a July 2016 statement, suggested that the Veteran's left foot condition had gotten worse since the prior examination in 2010.  As such, the Veteran should be afforded a VA examination on remand to determine the current nature and severity of his left foot disability.

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated at 10 percent for the entire appeal period.  The Veteran's attorney asserts that he is entitled to a separate rating for lower extremity radiculopathy.  See July 2016 evidence and argument.  Section 38 C.F.R. § 4.71a, Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Evidence reflects that the Veteran has experienced neurologic abnormalities in the lower extremities since at least 2004.  For instance, numerous February 2004 physical therapy notes reflect left lower extremity pain related to the lumbar spine.  STRs from May 2010, July 2010, and August 2010 reflect the Veteran sought treatment for low back pain that occasionally radiated into his bilateral lateral thighs, with associated numbness into the belly and along the waistline and occasionally neurologic pain in hips bilaterally.  A private treatment note of MedExpress from September 2011 also reflects radicular symptoms and a positive straight leg raise test on the right.  A private treatment record of Dr. S.B. from March 2016 reflects a finding of radiculopathy manifested by moderate paresthesias and numbness in the right lower extremity. 

Numerous treatment notes beginning in 2013 reflect that the Veteran was having pain and numbness in his right calf and foot, which the Veteran felt was related to his total knee replacement; however, a VA treatment note from October 2014 reflects the provider felt these complaints might be related to the Veteran's back disability.

Given the variable location of the Veteran's radicular complaints and lack of consistency amongst the medical evidence regarding the location, severity, and etiology of the Veteran's lower extremity neurologic complaints, the Board finds additional development is in order for this claim.  As such, the Veteran must be afforded a VA spine and a VA peripheral nerves examination on remand to determine the nature and severity of the Veteran's back disability, including any neurological manifestations. 

PTSD

The Veteran has not been afforded a VA psychiatric examination since August 2010.  There are limited medical records regarding this condition on file after late 2012.  The Board acknowledges the lay evidence submitted in support of the claim; however, a VA examination is needed to give the Veteran's claim full consideration.  As such, he should be scheduled for a VA psychiatric examination on remand to determine the current nature and severity of the condition. 

Extension of Convalescence

The Veteran requested a Board videoconference hearing in his June 2016 substantive appeal regarding his claim for an extension of convalescence following a total right knee replacement.   To date, he has not withdrawn this hearing request.  As such, this issue must be remanded to afford him  a Board hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all missing VA treatment notes and associate them with the claims file.

2.  Request that the Veteran identify any pertinent private treatment notes regarding any of the issues being remanded that have not been associated with the file.

3.  Schedule the Veteran for a Board videoconference hearing at the RO regarding his entitlement to extended convalescence after a total right knee replacement.  

4.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his right knee disability, left knee disability, left shoulder disability, left ankle disability, right ankle disability; right elbow disability, left foot disability, and low back disability.  The entire record must be reviewed by the examiner(s) in conjunction with the examination, and any tests or studies deemed necessary should be completed.

The examiner(s) is to identify all left right knee, left knee, left shoulder, left ankle, right ankle, right elbow, left foot, and low back pathology found to be present. The examiner(s) should provide VA with the following information in accordance with the Court's holding in Correia:

Range of Motion Studies:

(a) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing;

(b) the examiner should provide a retrospective opinion on the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the right knee prior to February 2014; 

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's identified joints, the extent of the Veteran's pain-free motion;

(d) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  Citation to pertinent medical treatise literature is encouraged, but not required.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

5.  Schedule the Veteran for VA peripheral nerves examination to determine the nature, etiology and severity of his bilateral lower extremity symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.

6.  Schedule the Veteran for a VA examination to assess the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.

7.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


